First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 7, 10, 14, 17, 19-27, 30 and 39 are pending in the present application. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 112
The rejection of claim 30 under 35 U.S.C. 112, second paragraph, is withdrawn.
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite:

    PNG
    media_image1.png
    303
    375
    media_image1.png
    Greyscale
which are illegible.  Thus, the skilled artisan would have been unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 7, 17, 21 and 22 under 35 U.S.C. 102(a)(1) over Pelc et al. (Coll. Czech. Chem. Commun., 1969) is withdrawn.

The rejection of claim 37 under 35 U.S.C. 102(a)(1) over Silva et al. (Acta Crystall., 2008) is withdrawn.

Claim(s) 1, 7, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurya et al., (Bioorganic & Medicinal Chem. Letts., 2017).
Maurya et al. teaches 

    PNG
    media_image2.png
    148
    371
    media_image2.png
    Greyscale
as an anti-osteoporotic agent (see the entire article, especially page 1391, compound 3a; Figs. 2-4).  The compound and composition taught by the reference are encompassed by the instant claims.

Claim(s) 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (Chem. Pharm. Bull., 1987).
Tokunaga et al. teaches 

    PNG
    media_image3.png
    206
    338
    media_image3.png
    Greyscale
(see attached Abstract).  The compound taught by the 
reference is encompassed by the instant claims.

Claim(s) 1, 7, 21, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement et al. (J Med. Chem., 2003).
Clement et al. teaches 

    PNG
    media_image4.png
    184
    227
    media_image4.png
    Greyscale
as CYP17 inhibitor useful in treating prostate cancer (see the entire article, especially Fig. 1, compound L-5).  The compound, composition and method of use taught by the reference are encompassed by the instant claims.
Claim Rejections - 35 USC § 103
The rejection of claims 12, 13, 37 and 38 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 10, 14, 19-27, 30 and 39 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is maintained.
Corey et al. teaches compounds of formula (1):

    PNG
    media_image5.png
    223
    315
    media_image5.png
    Greyscale
, wherein
Ar is heteroaryl, which is monocyclic, bicyclic or polycyclic optionally substituted by R3; R1 and R2 are each hydrogen, C1-C10alkyl, a nitrogen-protecting group, etc. or together with the nitrogen to which they are attached, form a optionally substituted monocyclic heterocyclyl;
R3 is -(CH2)y-N(R4)2;
R4 is hydrogen; 
R6 is hydrogen or C1-6 alkyl and 
y is 0 (see the entire article, especially page 4, line 6 - page 5, line 10; page 8, line 1 - page 9, line 7).  The reference
teaches heteroaryl groups such as isoquinolinyl, quinolinyl, pyridinyl, pyridazinyl, indolyl, pyrazinyl, pyrazolyl, pyrrolyl, pyrimidinyl, etc.;
exemplifies compounds such as: 

    PNG
    media_image6.png
    225
    284
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    240
    292
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    212
    266
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    199
    229
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    186
    269
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    225
    268
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    202
    239
    media_image12.png
    Greyscale
, etc.;
teaches the compounds are useful in treating cancers such as colon cancer, breast cancer, ovarian cancer, hepatoma, etc. (see for example, page 8, lines 12-20; page 13, line 26 - page 15, line 10; page 16, line 23 - page 17, line 15; claims 1-23, 25). 

The instant claims differ by reciting compounds not exemplified by the reference. For example, 
instant claim 1 recites compounds encompassed by formula (Ill):

    PNG
    media_image13.png
    208
    285
    media_image13.png
    Greyscale
(see page 8, formula (III)) and exemplifies 

    PNG
    media_image14.png
    170
    198
    media_image14.png
    Greyscale
; 
    PNG
    media_image15.png
    167
    199
    media_image15.png
    Greyscale
; 
    PNG
    media_image16.png
    178
    223
    media_image16.png
    Greyscale
, etc. (see instant claim 26); 
instant claim 14 recites compounds wherein R1 and R2, together with the nitrogen atom form triazole and 
instant claim 25 recites compounds of formula

    PNG
    media_image17.png
    157
    424
    media_image17.png
    Greyscale
etc. 
However, as discussed above, the reference teaches and exemplifies R6 as methyl and Ar inclusive of isoquinolinyl and indolyl.  Therefore, (i) modification of prior art compound, such as, 
    PNG
    media_image6.png
    225
    284
    media_image6.png
    Greyscale
by replacing the C10 hydrogen with a

    PNG
    media_image16.png
    178
    223
    media_image16.png
    Greyscale
 or replacing the C16/17 double bond of a compound such as

    PNG
    media_image9.png
    199
    229
    media_image9.png
    Greyscale
with a single bond with the production of 
    PNG
    media_image18.png
    186
    218
    media_image18.png
    Greyscale
or (ii) replacing the 3-amino group with a nitrogen containing heterocycle, such as, morpholine as exemplified above or with another known heterocycle, including a triazole, as instantly claimed; or 
(iii) modification of prior art compound, such as, 
    PNG
    media_image15.png
    167
    199
    media_image15.png
    Greyscale
by replacing the 17-isoquinolinyl ring with another heteroaryl group such as an indolyl ring with the production of 
    PNG
    media_image19.png
    167
    217
    media_image19.png
    Greyscale
as instantly claimed would have been obvious to the skilled artisan in the art at the time of the present invention. The motivation is based on 
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argues in order to establish prima facie obviousness with respect to claims directed to chemical compounds, the Office must present a showing that the prior art would have suggested making the specific modifications to a lead compound that are necessary to achieve the claimed invention. See, e.g., Takeda Chemical Industries v. Alphapharm Pty. Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) (affirming decision of the district court that the claimed compounds would not have been obvious in light of the prior art).  According to applicant, the term “lead compound” refers to a compound disclosed in the prior art that would be the most promising to modify in order to improve upon the activity at hand (e.g., therapeutic efficacy or reduced side effects). Therefore, the prior art must not only lead a person of ordinary skill in the art to select a lead compound (which might not be the structurally closest compound), it must also suggest making the specific structural modification in order to arrive at the claimed compounds.
Applicant’s argument was considered but not persuasive for the following reason.
Applicant seems to be arguing that in order to make any of the other compounds encompassed by the prior art genus, it must be shown to exhibit improved activity, i.e., lead compound, with reference Takeda Chemical Industries v. Alphapharm Pty. Ltd. and 
However, this term as evident by the Court in Eisai (87 USPQ2d 1452), includes any compound that an examiner or court would use as the basis for a structural obviousness argument.  Applicant’s attention is also directed to MPEP § 2144.08, especially II.A, example 2 which states:
“the closest disclosed species or subgenus in the prior art reference should be identified and compared to that claimed. Office personnel should make explicit findings on the similarities and differences between the closest disclosed prior art species or subgenus of record and the claimed species or subgenus including findings relating to similarity of structure, properties and utilities.”
Thus in the examiner’s opinion there remains no legal basis that a prior art compound selected to show obviousness based on close structural similarity and/or an equivalency teaching must be particularly singled out for its activity. The fact that it is taught to possess activity is sufficient and where there is no extrinsic evidence to doubt its activity, cannot be disqualified where the compound(s) has been otherwise shown to be an obvious variant of applicant’s invention. 
The examiner has pointed out in the rejection that the sole feature that is different in each of the exemplified prior art compound is taught by the reference.  Thus unlike Takeda, only 1 difference exists between prior art and instant compounds and said difference is amply taught will also lead to active compounds.  As far as the examiner is 
In Takeda cited by applicant, the prior art compound relied on by the examiner was documented in more than one reference and by expert witnesses as having serious side-effects that would be deleterious for its intended purpose.  There is no such evidence herein. It is further noted that the Court in Takeda relied on the unexpectedly superior properties of appealed compound over compound b. Thus given the totality of the facts in Takeda, the decision rendered was based on "reasonable expectation" of success in performing the intended use, which in that case led to disqualification of the prior art compound.
For these reason, the rejection of claims 1, 10, 14, 19-27, 30 and 39 under 35 U.S.C. 103 over Corey et al. (WO 2010/123545 cited by applicant on IDS submitted 10/15/2021) is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628